Citation Nr: 1014668	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2.  Entitlement to a compensable rating for minimal 
hypertrophic changes, right carpal bone wrist.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.  

4.  Entitlement to an effective date earlier than March 25, 
2008, for the assignment of a 40 percent rating for bilateral 
hearing loss.  

5.  Entitlement to an effective date earlier than August 9, 
1999, for the grant of service connection for bilateral 
hearing loss, to include whether there was clear and 
unmistakable error (CUE) in an August 30, 1963, rating 
decision that denied service connection for bilateral hearing 
loss.  




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case was previously before the Board in June 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2009 correspondence, the Veteran indicated that he 
wished to withdraw all appeals pending before the Board at 
that time (left knee and right wrist).

2.  No more than Level V hearing loss is shown in the right 
ear and Level IX hearing loss is shown in the left ear.

3.  In an October 2006 decision, the Board continued a 30 
percent rating for bilateral hearing loss.  The Veteran 
initially appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC) but withdrew this 
appeal in November 2007.

4.  It is not factually ascertainable from the evidence of 
record that the Veteran was entitled to a 40 percent rating 
for bilateral hearing loss prior to March 25, 2008.

5.  After being provided timely notification of an August 
1963 rating decision, which denied service connection for 
bilateral hearing loss, the Veteran did not perfect an appeal 
of this decision.

6.  It is not factually ascertainable from the evidence of 
record that the Veteran was entitled to service connection 
for bilateral hearing loss prior to August 9, 1999.

7.  The August 1963 rating decision that denied entitlement 
to service connection for bilateral hearing loss was 
supported by the evidence of record; and it is not shown that 
the applicable statutory and regulatory provisions existing 
at that time were incorrectly applied, such that they 
involved undebatable error that would have led to a 
materially different outcome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
concerning the issue of entitlement to a rating in excess of 
10 percent for degenerative joint disease, left knee are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal 
concerning the issue of entitlement to a compensable rating 
for minimal hypertrophic changes, right carpal bone wrist are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

3.  The criteria for rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 6100 
(2009).

4.  The Board decision of October 2006 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

5.  The criteria for entitlement to an effective date prior 
to March 25, 2008, for the assignment of a 40 percent rating 
for bilateral hearing loss are not met. 38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2009).

6.  The rating decision of August 1963 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

7.  The criteria for entitlement to an effective date prior 
to August 9, 1999, for the award of service connection for 
bilateral hearing loss are not met. 38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2009).

8.  The August 1963 rating decision that denied entitlement 
to service connection for bilateral hearing loss did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  He is also seeking 
entitlement to an effective date earlier than March 25, 2008, 
for the assignment of a 40 percent rating for bilateral 
hearing loss and an effective date earlier than August 9, 
1999, for the award of service connection for bilateral 
hearing loss.  

A brief review of the history of this appeal is as follows.  
At an enlistment examination in February 1951, the Veteran 
reportedly had normal ears and an audiological examination 
revealed 15/15 whispered voice test which indicated normal 
hearing.  A separation examination in February 1954 also 
revealed normal ears and 15/15 whispered voice test, 
indicating normal hearing at separation.

The Veteran submitted an initial claim for service connection 
in April 1963.  He wrote that he believed that hearing loss 
was due to his instruction of firing 75 millimeter rifles 
during service in 1953 and that his hearing loss first became 
noticeable in 1958.  

He also wrote that he had not been exposed to firing weapons 
since his discharge from service and first sought treatment 
for hearing loss in 1961.  He submitted a May 1963 statement 
from Dr. M.R. who indicated that the Veteran was suffering 
from an involvement of the auditory nerves as a result of 
loud noises while instructing gunnery during service.  

By rating decision dated in August 1963, the RO denied 
service connection for impaired hearing finding that there 
was no evidence of impairment of auditory acuity prior to 
1958 by history or by medical history of record prior to 1961 
and also finding no evidence of incurrence in service of any 
disability referable to the ears.  Although the RO provided 
notice of this denial, he did not initiate an appeal of this 
decision. Therefore, the RO's decision of August 1963 is 
final.  
  
On August 9, 1999, the Veteran submitted another claim for 
service connection for hearing loss.  He also submitted 
private audiological examination reports showing hearing loss 
as early as February 1982.  He was afforded a VA audiological 
examination in April 2000.  This examiner indicated that the 
whispered voice tests noted in the service treatment records 
were unreliable and opined that the Veteran's current hearing 
loss was related to noise exposure during his service.  

By rating decision dated in April 2000, the RO granted 
service connection for bilateral hearing loss and assigned a 
10 percent rating effective August 9, 1999, the date of the 
Veteran's claim.

The Veteran perfected an appeal of the April 2000 rating 
decision and was afforded another VA audiological evaluation 
in July 2000.  Based on the results of this evaluation the RO 
found that there was CUE in the April 2000 rating decision 
which assigned a 10 percent rating for hearing loss and 
increased the rating to 30 percent, also effective August 9, 
1999.  In October 2006, the Board denied an appeal for a 
higher rating for hearing loss.  

The Veteran initially appealed the October 2006 Board 
decision to the CAVC but withdrew his appeal of this decision 
in November 2007.  He submitted a subsequent claim for an 
increased rating for bilateral hearing loss on March 25, 
2008, and was afforded a VA audiogical examination in June 
2008.  

By rating decision dated in September 2008, the RO increased 
the rating for bilateral hearing loss from 30 percent to 40 
percent effective April 16, 2008.  By subsequent rating 
decision dated in October 2009, the RO changed the effective 
date for the 40 percent rating to March 25, 2008, the date of 
the claim for an increased rating.  

During the course of the initial appeal, the Veteran 
submitted a notice of disagreement with regard to the August 
9, 1999, effective date assigned for service-connected 
bilateral hearing loss.  A statement of the case was issued 
October 2001 and he timely perfected an appeal in November 
2001.  However, this issue was not addressed in the October 
2006 Board decision and, pursuant to the June 2009 Board 
remand, a supplemental statement of the case with regard to 
this issue was issued in October 2009.  

Also, pursuant to the June 2009 Board remand, a statement of 
the case was issued with regard to the issues of entitlement 
to a rating in excess of 40 percent for bilateral hearing 
loss and entitlement to an effective date earlier than March 
25, 2008, for the assignment of a 40 percent rating for 
service-connected bilateral hearing loss.  The Board notes 
that the Veteran has not submitted a VA Form 9 with regard to 
the remaining issues on appeal but construes a December 2009 
statement submitted after the October 2009 supplemental 
statement of the case and October 2009 statement of the case 
to be a substantive appeal regarding these issues.  

Withdrawn Claims

Turning first to the issue of the withdrawn claims, in a 
February 2002 rating decision, the RO continued a 10 percent 
rating for a left knee disability and a noncompensable rating 
for a right wrist disability.  The Veteran submitted a notice 
of disagreement as to this decision in February 2006 and 
thereafter timely perfected an appeal to the Board in 
September 2006.  

In May 2009 correspondence, the Veteran indicated that he 
wished to withdraw all appeals pending before the Board at 
that time.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The Veteran has properly withdrawn his appeals concerning 
these two issues, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and they are dismissed.

Increased Rating Claim

Next, the Board will address the claim of a higher rating for 
a hearing loss disability.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Veteran's bilateral hearing loss is currently evaluated 
as 40 percent disabling.  Impaired hearing will be considered 
a disability only after threshold requirements are met. See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

The Veteran was afforded a VA audiological examination in 
June 2008 during which the examiner noted that the Veteran 
had trouble "hearing in all situations, groups, TV, and 
telephone, even with 2004 issued VA hearing aids."  The 
following examination results were reported:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
50 dB
90 dB
90 dB
95 dB
Left 
Ear
65 dB
100 dB
105 dB
110 dB

Puretone Threshold Average
Right Ear
81.25 dB
Left Ear
95 dB

Speech Recognition
Right Ear
80%
Left Ear
52%

Also of record are VA and private treatment records dated 
through August 2009 that show current treatment for the 
Veteran's various disorders, to include bilateral hearing 
loss.  Private and VA audiological examination reports dated 
from February 1982 to October 2004 also show significant 
bilateral hearing loss but are dated prior to the claim on 
appeal.

In the present case, the evidence shows an exceptional level 
of impaired hearing in the left ear but not the right ear 
such that 38 C.F.R. § 4.86 is applicable to the Veteran's 
left ear.  Applying the results from the June 2008 VA 
audiological examination yields a Roman numeral value of VIII 
for the left ear under Table VI and a Roman numeral value of 
IX under Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.   
 
Applying the results from the June 2008 VA audiological 
examination to Table VI yields a Roman numeral value of V for 
the right ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the 
highest value for the left ear to the right ear under Table 
VII, the Board finds that the Veteran's hearing loss was 
correctly evaluated as 40 percent disabling in the September 
2008 rating decision.  Id.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  

In this regard, the June 2008 VA examiner specifically noted 
the Veteran's complaint that his greatest difficulty was 
"hearing in all situations, groups, TV, and telephone, even 
with 2004 issued VA hearing aids."  While the June 2008 VA 
examiner did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss, the Board 
finds that no prejudice results to the Veteran and, as such, 
the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted. The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application." Id.

The Veteran's hearing loss is manifested by difficulty 
hearing speech.  The rating criteria contemplate speech 
reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  Hence, the rating criteria contemplate 
the Veteran's symptomatology.  The Board also finds that the 
functional effects of the Veteran's hearing loss disability 
are adequately addressed by the record and referral for 
consideration of an extraschedular rating is therefore not 
warranted.  

The Board has also considered his statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's hearing loss has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Earlier Effective Date Claims

Next, the Board will address the claims for earlier effective 
dates.  The effective date of an award based on a claim for 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

VA regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  

The regulations provide that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date otherwise, date of receipt of 
claim. 38 C.F.R. § 3.400(o)(2). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  

When the following reports relate to examination or treatment 
of a disability for which service connection has previously 
been established, the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
claim and the date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim. 38 C.F.R. § 
3.157(b)(1).

Effective Date Earlier than March 25, 2008, for the 
Assignment of a 40 Percent Rating for Bilateral Hearing Loss

As noted above, an October 2009 rating action increased the 
Veteran's rating for bilateral hearing loss to 40 percent, 
effective March 25, 2008.  He contends that he is entitled to 
an earlier effective date for the assignment of a 40 percent 
rating.  Thus, the question for consideration is whether an 
increased rating prior to this date is warranted.

In the present case, the Veteran's most recent claim of 
entitlement to an increased rating for his bilateral hearing 
loss was received by the RO on March 25, 2008.  Thus, that 
date serves as the date of claim.

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between March 25, 2007, and March 
25, 2008, an increase in the Veteran's bilateral hearing loss 
became factually ascertainable.  To do so, the rating 
criteria for the disability at issue must be examined.  

As above, the Veteran's bilateral hearing loss is rated using 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered under 38 C.F.R. § 4.85.  

The evidence of record does not indicate that between March 
25, 2007, and March 25, 2008, the Veteran's bilateral hearing 
loss more nearly approximated the 40 percent rating criteria 
ultimately assigned in the September 2008 rating decision.  
In fact, there are no clinical records dated between March 
2007 and March 2008 that show audiological evaluation.  

Based on the foregoing, the Board concludes that an increase 
in the Veteran's bilateral hearing loss was not factually 
ascertainable during the period in question.  Therefore, the 
provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis 
for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
Veteran's claim of entitlement to an increased rating for 
bilateral hearing loss on March 25, 2008.  Thus, that date 
serves as the date of claim. Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order concluding that the March 25, 2008, date selected by 
the RO is the earliest possible effective date.  

The reason for this is that, if the entitlement arose prior 
to March 25, 2008, then the date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after March 25, 2008, would not entitle 
the Veteran to an earlier effective date.

The Board has also contemplated whether any evidence of 
record prior to March 25, 2008, could serve as an informal 
claim in order to entitle the Veteran to an earlier effective 
date.  In this regard, an October 2006 Board decision denied 
a rating in excess of 30 percent for bilateral hearing loss.  
He initially appealed this decision to the CAVC but then 
withdrew his appeal in November 2007.  Thus, the October 2006 
Board decision is final.  See 38 U.S.C.A. § 7104.  

Due to the finality of that decision, an effective date prior 
to October 2006 is not possible without challenging the 
Board's October 2006 decision on the basis of CUE (which is 
not on appeal).  Accordingly, the question for consideration 
is whether any document of record received following the 
October 2006 denial but prior to March 25, 2008, could be 
construed as an informal claim.  

In consideration of the above, it is again noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between the October 
2006 denial but prior to March 25, 2008, indicating an intent 
to claim entitlement to an increased rating for bilateral 
hearing loss.  Therefore, assignment of an earlier effective 
date is not warranted under 38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  However, the claims file contains no 
treatment or examination reports between the dates in 
question, precluding assignment of an earlier effective date 
is not possible under 38 C.F.R. § 3.157.

In sum, there is no support for an award of a 40 percent 
rating for bilateral hearing loss prior to March 25, 2008.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Entitlement to an Effective Date Earlier than August 9, 1999, 
for the Grant of Service Connection for Bilateral Hearing 
Loss

As noted above, an April 2000 rating decision granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating effective August 9, 1999.  The Veteran 
contends that he is entitled to an earlier effective date for 
the award of service connection.  Thus, the question for 
consideration is whether an award prior to this date is 
warranted.

In the present case, the Veteran separated from active 
service in February 1954.  It is not in dispute that he did 
no submit a claim of entitlement to service connection for 
bilateral hearing loss within one year from his discharge. 
 Therefore, assignment of an effective date back to the day 
following discharge is not warranted. 

Next, it is again noted that a rating decision dated in 
August 1963 denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  He failed to 
perfect an appeal of this decision.  Thus, the August 1963 
rating decision is final.  See 38 U.S.C.A. § 7104.  The 
effect of that finality is to preclude an award of an 
effective date prior that denial without a claim based on 
CUE.   

Based on the foregoing, any effective date awarded in the 
present case must follow August 1963.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for 
compensation for bilateral hearing loss on August 9, 1999. 
 Thus, that date serves as the date of claim. Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the August 9, 1999, 
date selected by the RO is the earliest possible effective 
date.  

The reason for this is that, if the entitlement arose prior 
to August 9, 1999, then the date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after August 9, 1999, would not entitle 
the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision in August 1963 but prior 
to August 9, 1999, could serve as an informal claim in order 
to entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there 
are no such testimonial documents submitted between August 
1963 and August 9, 1999, indicating an intent to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the Veteran's August 1999 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for bilateral hearing loss was filed 
earlier than August 9, 1999. 38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of August 9, 
1999, is appropriate and there is no basis for an award of 
service connection for bilateral hearing loss prior to that 
date. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

CUE Claim

While the Veteran has repeatedly stated that he has not 
submitted a CUE claim regarding the August 1963 rating 
decision, all of his arguments suggest to the contrary.  
Furthermore, when a rating decision is final, only a request 
for a revision premised on CUE can result in the assignment 
of an earlier effective date.  

A freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As 
such, the Board will also determine whether there is CUE in 
the August 1963 rating decision which denied entitlement to 
service connection for bilateral hearing loss.  VA rating 
decisions which are not timely appealed are considered final 
and binding in the absence of a showing of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. §§ 3.104, 3.105.

In order for CUE to exist, (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Veteran alleges that the RO should have given more weight 
to the May 1963 statement from Dr. M.R. which linked his 
bilateral hearing loss to service.  Turning to the proffered 
arguments, the Board notes that they essentially consist of a 
disagreement with the way VA interpreted the evidence of 
record.  

As was noted in an April 2000 letter from the RO, the August 
1963 rating decision attached more weight to the service 
treatment records because that was what was used to determine 
service connection at that time.  The May 1963 statement from 
Dr. M.R. carried little weight at the time of the rating 
decision since the Veteran's service treatment records showed 
otherwise.  It was not until the CAVC was established in 
November 1988 that the RO had to re-evaluate how evidence was 
weighed.  

Also, while Dr. M.R. opined that the Veteran's hearing loss 
was related to service, it appears that the Veteran's 
clinical history was obtained from the Veteran, rather than 
based on a review of the medical records, particularly the 
claims file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).  

The Board has carefully reviewed the record and has been 
unable to find references to incorrect facts, or incorrect 
applications of the statutory and regulatory provisions that 
were in effect at the time of the decision in question.  

In conclusion, the Board finds that the Veteran has failed to 
demonstrate that there was an error of fact or law which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  The RO's decision was supportable based on 
the evidence of record at the time and no reversible error 
has been demonstrated.  In view of this, the Board concludes 
that there was no CUE in the challenged August 1963 decision.

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the increased rating claim, proper notice was 
not provided in this case.  Although the Veteran received 
inadequate notice, the record reflects that the purpose of 
the notice was not frustrated.  

Specifically, in a June 2008 letter, the RO stated that to 
establish entitlement to an increased evaluation for 
bilateral hearing loss, the evidence must show that the 
condition had "gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  

The September 2008 rating decision explained the criteria for 
the next higher rating available for bilateral hearing loss 
under the applicable diagnostic code.  Thereafter, the claim 
was adjudicated in an October 2009 statement of the case, 
which provided the Veteran with the applicable regulations 
relating to ratings for bilateral hearing loss, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.

With regard to the earlier effective date claims, the RO 
provided the Veteran pre-adjudication notice by letter dated 
in June 2008.  Further, VA obtained service treatment 
records, assisted him in obtaining evidence, afforded him an 
examination, obtained medical opinions as to the etiology and 
severity of his disability, and afforded him the opportunity 
to give testimony before the Board although he declined to do 
so.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and he has not contended otherwise.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision on the 
claim at this time.




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 10 percent for degenerative joint disease, left 
knee is dismissed.

The appeal concerning the issue of entitlement to a 
compensable rating for minimal hypertrophic changes, right 
carpal bone wrist is dismissed.

A rating in excess of 40 percent for bilateral hearing loss 
is denied

An effective date earlier than March 25, 2008, for the 
assignment of a 40 percent rating for bilateral hearing loss 
is denied.  

An effective date earlier than August 9, 1999, for the grant 
of service connection for bilateral hearing loss, to include 
whether there was CUE in an August 30, 1963, rating decision 
that denied service connection for bilateral hearing loss is 
denied.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


